Title: To George Washington from Brig. Gen. Samuel Holden Parsons, 2 November 1776 [letter not found]
From: Parsons, Samuel Holden
To: Washington, George

Letter not found: from Brig. Gen. Samuel Holden Parsons, 2 Nov. 1776. The Continental Congress on 6 Nov. read “a letter, of the 3, from R. H. Harrison, enclosing a letter from Brigadier General Parsons of the 2d” (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 6:928; see also Robert Hanson Harrison to John Hancock, 3 November).